Exhibit 10.6

 



VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of March __, 2020 (this "Agreement"), by and between
Genius Brands International, Inc., a Nevada corporation (the "Company"), and the
stockholder listed on the signature page hereto under the heading "Stockholder".

 

WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as of March __ 2020 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase (i) Senior Secured
Convertible Notes which are convertible into shares of common stock of the
Company, par value $0.001 per share (the "Common Stock") and (ii) warrants,
which are exercisable to purchase shares of Common Stock.

 

WHEREAS, as of the date hereof, the Stockholder owns at least ________ shares of
Common Stock, which represents at least ___% of the total issued and outstanding
capital stock of the Company; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have required that the
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder prior to the date the Company obtains Nasdaq
Stockholder Approval (as defined in the Securities Purchase Agreement) (such
date the “Stockholder Approval Date”) and any other securities, if any, which
the Stockholder is currently entitled to vote, or after the date hereof, becomes
entitled to vote prior to the Stockholder Approval Date, at any meeting of
stockholders of the Company (the "Other Securities").

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.                  Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company's stockholders, the Stockholder shall vote its shares of
Common Stock and its Other Securities, if applicable: (a) in favor of the Nasdaq
Stockholder Approval; and (b) against any proposal or any other corporate action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Securities Purchase Agreement or which could result in any of the conditions to
the Company's obligations under the Securities Purchase Agreement not being
fulfilled, as determined in good faith by the Company's officers or board of
directors. The Stockholder acknowledges receipt and review of a copy of the
Securities Purchase Agreement and the other Transaction Documents (as defined in
the Securities Purchase Agreement). The obligations of the Stockholder under
this Section 1.01 shall terminate on the date immediately following the
Stockholder Approval Date.

 

 

 



 1 

 

 

2.                  Representations and Warranties of the Stockholder. The
Stockholder hereby represents and warrants to each of the Investors as follows:

 

(a)               Authority Relative to This Agreement. The Stockholder has all
necessary legal capacity, power and authority to execute and deliver this
Agreement and to perform his or its obligations hereunder. This Agreement has
been duly executed and delivered by such Stockholder and, assuming due
authorization, execution and delivery of this Agreement by the Company,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally the enforcement of
creditors' and other obligees' rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.

 

(b)               No Conflict. The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to such Stockholder or by which the Common Stock or the Other Securities owned
by the Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by the
Stockholder, if any, pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or the Common
Stock or Other Securities owned by the Stockholder are bound.

 

(c)               The execution and delivery of this Agreement by the
Stockholder does not, and the performance of this Agreement by the Stockholder
shall not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental entity by the Stockholder.

 

(d)               Title to the Stock. As of the date hereof, the Stockholder is
the owner of the number of shares of Common Stock set forth opposite its name on
Appendix A attached hereto, entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which shares of
Common Stock represent on the date hereof the percentage of the outstanding
stock and voting power of the Company set forth on such Appendix. Such Common
Stock are all the securities of the Company owned, either of record or
beneficially, by the Stockholder. Such shares of Common Stock are owned free and
clear of all security interests, liens, claims, pledges, options, rights of
first refusal, agreements, limitations on the Stockholder's voting rights,
charges and other encumbrances of any nature whatsoever. The Stockholder has not
appointed or granted any proxy, which appointment or grant is still effective,
with respect to its shares of Common Stock or Other Securities, if any, owned by
the Stockholder.

 

 



 2 

 

 

3.                  Covenants. The Stockholder hereby covenants as follows:

 

(a)               No Disposition or Encumbrance of Stock. The Stockholder hereby
covenants and agrees that, until the Stockholder Approval Date, except as
contemplated by this Agreement, the Stockholder shall not offer or agree to
sell, transfer, tender, assign, hypothecate or otherwise dispose of, grant a
proxy or power of attorney with respect to, or create or permit to exist any
security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Stockholder's voting rights (except for such
agreements or limitations that would not adversely affect the Stockholder's
ability to perform its obligations under this Agreement), charge or other
encumbrance of any nature whatsoever ("Encumbrance") with respect to its shares
of Common Stock or Other Securities, directly or indirectly, initiate, solicit
or encourage any person to take actions which could reasonably be expected to
lead to the occurrence of any of the foregoing; provided, however, that the
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company a written agreement in form and substance substantially
similar to this Agreement.

 

(b)               Company Cooperation. The Company hereby covenants and agrees
that it will not, and such Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Common Stock or Other Securities subject to this Agreement unless the
provisions of Section 3.01 have been complied with.

 

4.                  Miscellaneous.

 

(a)               Further Assurances. The Stockholder will execute and deliver
such proxies, powers of attorney and similar documents and instruments and take
all further action as may be reasonably necessary in order to consummate the
transactions contemplated by Section 1.01 hereof.

 

(b)               Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

 

(c)               Entire Agreement. This Agreement constitutes the entire
agreement among the Company and the Stockholders with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholders with respect to the
subject matter hereof.

 

 

 



 3 

 

 

(d)               Amendment. The provisions of this Agreement may not be amended
or waived, nor may this Agreement be terminated by the Company other than
pursuant to the provisions of Section 4.07.

 

(e)               Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)                Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(g)               Termination. This Agreement shall terminate on the date
immediately following the Stockholder Approval Date. In the event that (i) the
Stockholder fully complies with its obligations pursuant to Sections 1.01, 3.01
and 4.01, and (ii) the Nasdaq Stockholder Approval are obtained by the Company,
then the Stockholder shall not have any further liability hereunder for any
action, failure to act, event, circumstance or condition, whether the same shall
occur before or after the Stockholder Approval Date.

 

[Signature Page Follows]

 

 

 



 4 

 

 

 

IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.

 

   

THE COMPANY:

 

    GENIUS BRANDS INTERNATIONAL, INC.     By:         Name:         Title:    
Dated: March __, 2020           Address:                    

 

 

 




 

 

 

 



 5 

 

 

    STOCKHOLDER:    

 

 

    Exact Name of Stockholder    

 

 

 

    Authorized Signature    

 

 

 

    Title       Dated:  March __, 2020         Address:          

 

 

 

 

 

 



 6 

 

 

 

APPENDIX A

 

 

Stockholder

 

Common Stock
Owned



Percentage of Stock
Outstanding                        

 

 

 

 

 

 

 

 

 

 7 



